Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on 02/03/2022. Claims 1-31 are pending.

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regarding to independent claims 1, 16, 24, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of wherein said control transforms the determined trajectory of the other vehicle to a local coordinate system of the equipped vehicle, and wherein said control updates the local coordinate system of the equipped vehicle as the equipped vehicle travels along the road; and wherein said control stores a trajectory history of the transformed determined trajectory of the other vehicle relative to the equipped vehicle as the other vehicle and the equipped vehicle travel along the traffic lane and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TRUC M DO/Primary Examiner, Art Unit 3666